NO. 07-05-0292-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                  NOVEMBER 14, 2005

                          ______________________________

                           PHILLIP CHRISTIAN, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

                FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

         NO. A15160-0309; HONORABLE ROBERT W. KINKAID, JR., JUDGE
                      _______________________________


Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                            ON ABATEMENT AND REMAND


       Appellant Phillip Christian has given notice of appeal from a judgment of conviction

and sentence for the offense of theft. The appellate court clerk received and filed the trial

court clerk’s record on September 14, 2005. The trial court reporter’s record was filed on

September 12, 2005.


       By letter dated October 25, 2005, the appellate clerk reminded counsel for appellant

that appellant’s brief was due on October 14, 2005, and that neither the brief nor a motion
for a further extension of time had been received. Counsel for appellant was further

advised by such letter that if no response to the letter was received by November 4, 2005,

the appeal would be abated to the trial court for hearing pursuant to Rule of Appellate

Procedure 38.8(b). No response has been received.


       Accordingly, this appeal is abated and the cause is remanded to the trial court. TEX .

R. APP . P. 38.8(b)(2). Upon remand, the judge of the trial court is directed to immediately

cause notice to be given of and to conduct a hearing to determine:


       (1)    whether appellant desires to prosecute this appeal;
       (2)    if appellant desires to prosecute this appeal, then whether appellant
              is indigent, and if not indigent, whether counsel for appellant has
              abandoned the appeal;
       (3)    if appellant desires to prosecute this appeal, whether appellant’s
              present counsel should be replaced; and
       (4)    what orders, if any, should be entered to assure the filing of
              appropriate notices and documentation to dismiss appellant’s appeal
              if appellant does not desire to prosecute this appeal, or, if appellant
              desires to prosecute this appeal, to assure that the appeal will be
              diligently pursued.


If the trial court determines that the present attorney for appellant should be replaced, the

court should cause the clerk of this court to be furnished the name, address, and State Bar

of Texas identification number of the newly-appointed or newly-retained attorney.


       In support of its determination, the trial court shall prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental




                                              2
reporter’s record. Those supplemental records shall be submitted to the clerk of this court

no later than December 14, 2005.




                                                 Per Curiam




Do not publish.




                                            3